Citation Nr: 1521236	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for chronic fatigue also claimed as headaches, joint pain, arthralgia, memory loss, and mood disorder as due to a qualifying chronic disability or undiagnosed illness.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for asthma.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a gastrointestinal disorder, to include gastritis.

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a dental condition, to include gingivitis and periodontal disease.

6.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back disability, to include lumbosacral strain.

7.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for skin rashes, claimed as pubic tinea, urticaria.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for a qualifying chronic disability or undiagnosed illness manifested by headaches, joint pain, arthralgia, memory loss and mood disorder, to include as due to exposure to environmental hazards while serving in the Gulf War.

10.  Entitlement for service connection to sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for skin rashes.


REPRESENTATION

Appellant represented by:	David A. Standridge, Attorney


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issues of entitlement to service connection for a qualifying chronic disability or undiagnosed illness, entitlement to service connection for sleep apnea and entitlement to service connection for skin rashes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for undiagnosed illness manifested by chronic fatigue was severed in a December 2002 rating decision; the Veteran did not appeal and the decision became final in December 2003.

2.  Evidence received since the December 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a qualifying chronic disability or undiagnosed illness, to include as due to exposure to environmental hazards in the Gulf War, and raises a reasonable possibility of substantiating the claim.

3.  Service connection for asthma was denied in a July 2002 rating decision; the Veteran did not appeal and the decision became final in July 2003.

4.  Evidence received since the July 2002 decision is new and material; the evidence serves to substantiate the claim for service connection for asthma.

5.  Service connection for sleep apnea was denied in an August 2005 rating decision; the Veteran did not appeal and the decision became final in August 2006.

6.  Evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.

7.  Service connection for gastritis was denied in a June 1994 rating decision; the Veteran did not appeal and the decision became final in June 1995.

8.  No new and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disability has been received since the time of the June 1994 decision.

9.  Service connection for gingivitis/periodontal disease was denied in a June 1994 rating decision; the Veteran did not appeal and the decision became final in June 1995.

10.  No new and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a dental condition has been received since the time of the June 1994 decision.

11.  Service connection for impairment lumbosacral spine was denied in a June 1994 rating decision; the Veteran did not appeal and the decision became final in June 1995.

12.  No new and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability has been received since the time of the June 1994 decision.

13.  Service connection for pubic tinea, hives was denied in a June 1994 rating decision; the Veteran did not appeal and the decision became final in June 1995.

14.  Evidence received since the June 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for skin rashes and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final; new and material evidence has been received and the claim seeking service connection for a qualifying chronic disability or an undiagnosed illness, to include as due to exposure to environmental hazards in the Gulf War, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The July 2002 rating decision is final; new and material evidence has been received and the claim seeking service connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The August 2005 rating decision is final; new and material evidence has been received and the claim seeking service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The June 1994 rating decision is final; no material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder, to include gastritis, is not reopened and service connection for a gastrointestinal disorder remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The June 1994 rating decision is final; no material evidence having been received, the claim of entitlement to service connection for a dental condition is not reopened and service connection for a dental condition remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  The June 1994 rating decision is final; no material evidence having been received, the claim of entitlement to service connection for a back disability is not reopened and service connection for a back disability remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

7.  The June 1994 rating decision is final; new and material evidence has been received and the claim seeking service connection for skin rashes is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

8.  The criteria for service connection for asthma have been met. 38 U.S.C.A. §§ 1110 , 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10 .

Here, VA satisfied its duty to notify in June 2008, May 2009 and June 2009 pre-adjudication letters.  In those letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The RO also informed him that service connection for undiagnosed illness manifested by chronic fatigue was severed because the symptom was found to be due to sleep apnea.  He was also informed service connection for sleep apnea was denied because there was no evidence showing sleep apnea was diagnosed in service or evidence of a link between service and the current disability.  The claim for gastritis had been denied because gastritis was not found on current examination or in the Veteran's service records.  The claim for asthma was denied because there was no diagnosis of or treatment for asthma in service.   The RO indicated needing evidence showing that skin rashes had existed from military service to the present time.  In addition, the Veteran was informed the claim for a back disability was denied because lumbosacral impairment was not shown on VA examination and that his claim for a dental condition was denied because gingivitis and periodontal disease are not considered disabling conditions under the law.  The Board finds that VA's duty to notify the Veteran was satisfied as to the issues decided herein.

The duty to assist includes obtaining relevant records and providing VA examinations in certain circumstances.  It appears that VA treatment records to March 2014 are associated with the claims file.  Private records appear to the extent the Veteran provided authorization for VA to seek those records.  In addition, the Veteran provided some private records on his own.  Social Security Administration (SSA) disability records were obtained and the Veteran's service treatment records (STRs) appear in the claims file.

The Board recognizes that the Veteran has not had VA examinations in connection with some of his claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, in regard to the Veteran's service connection claim for a gastrointestinal disorder, service treatment records show intestinal distress and hemorrhoids.  The Veteran is currently service connected for hemorrhoids.  Recent treatment records do not show another diagnosed gastrointestinal disorder besides hemorrhoids.  Notably, the Board has reopened the claim for service connection for a qualifying chronic disability or undiagnosed illness based on the Veteran's allegations of continuing signs and symptoms such as indigestion.  Because there is no evidence of a current gastrointestinal disability, the claim is not reopened and a VA examination is not required.  As explained below, the Veteran's dental conditions are not conditions for which compensation can be paid pursuant to VA regulations.  As to a back disability, there is evidence of a current disability and lay evidence that the Veteran fell during service; however, the Veteran's does not have a chronic disability as defined by VA regulations and there is no showing of continuing treatment for back concerns until 15 years after separation from service.  The preponderance of the evidence demonstrates the Veteran injured his back at work in 2008; SSA records do not suggest a long history of back concerns and, although the Veteran contends he would experience back pain approximately monthly after separation from service, recurrent back pain and back concerns of any kind were denied at the June 1993 separation examination.  As there is no indication that the current disability in the Veteran's back is related to a fall in service, the Board finds that evidence has not been received sufficient to reopen the claim for an examination.

The Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Upon careful consideration of the record, the Board determines that there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

a) Qualifying Chronic Disease/Undiagnosed Illness

Service connection for an undiagnosed illness manifested by chronic fatigue was granted effective November 2, 1994.  A 10 percent rating was assigned.

In a July 2002 rating decision, it was proposed to sever service connection for this disability based on two VA examinations that did not diagnose chronic fatigue syndrome or an undiagnosed illness manifested by chronic fatigue.  An examination in October 1998 indicated that chronic fatigue was likely secondary to sleep apnea.  

In a December 2002 rating decision, service connection for undiagnosed illness manifested by chronic fatigue was severed effective March 1, 2003.  The Veteran did not appeal the decision and it became final in December 2003.  

The Veteran filed a claim to reopen in June 2008 stating that recent studies revealed that Gulf War syndrome was linked to chemical exposure and pills that were administered to control sand flies, nerve gas and pesticides.  The Veteran indicated he had most of the symptoms described by the findings in those studies.  In July 2009, the RO denied the claim finding that new and material evidence had not been submitted.

In a May 2014 letter, a Dr. M.M. indicated that he had met with the Veteran and reviewed the claims file. The doctor noted that the Veteran served in the Persian Gulf from 1990 to 1991.  He voiced his opinion that it "is more likely than not that the Veterans chronic fatigue, lumbosacral strain, gastritis/IBD and fibromyalgia are service connected to his time in service as the presumptive for Gulf War Illness."  The doctor explained that the Veteran suffered from tiredness and exhaustion that does not improve with rest.  The Veteran complained of pain all over and suffered from stiffness in the morning and if he stays sedentary for a long time.  In addition, the doctor indicated the Veteran indicated that he experienced sensations of tingling, tickling, prickling, pricking or burning all over his skin; his joints were constantly swollen and stiff and he has headaches at least 3 times per month.  In addition, it was noted the Veteran had abdominal pain or discomfort and changes in his bowel habits.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i) (2014). See also 76 Fed. Reg. 81834 (Dec. 29, 2011). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) ; 38 C.F.R. § 3.317. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g) ; 38 C.F.R. § 3.317(b) .

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998). 

Upon consideration of these regulations in light of Dr. M.M's observations, the Board finds the Veteran has provided evidence that is both new and material as it raises a reasonable possibility of substantiating the claim.  Dr. M.M.'s letter provides evidence that the Veteran may have signs or symptoms of a qualifying chronic disability or undiagnosed illness due to his period of service in the Persian Gulf.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the service connection claim.

b) Asthma

Following separation from service, the Veteran underwent a Gulf War Examination in March 1995.  He was assessed with possible asthma. In December 1995, he received a diagnosis of reactive airway disease with exercise-induced asthma.  In February 1997, the Veteran's claim was denied as not well-grounded because there was no record of treatment or a diagnosis rendered of reactive airways disease or asthma in service or within one year of separation from service.  

The Veteran did not appeal.  In March 2001, he sought to reopen his claim.  In July 2002, the RO again denied service connection based on the absence of treatment or a diagnosis during service.  The Veteran did not appeal and the decision became final in July 2003.  In May 2004, the Veteran again sought to reopen his claim and provided evidence of current treatment for asthma.  The RO denied the claim in September 2004 based on a lack of new and material evidence.  The decision became final in September 2005.

In a May 2014 letter, a Dr. M.M. indicated that he had met with the Veteran and reviewed the claims file.  The doctor explained that people with asthma have inflamed airways that tend to react strongly to certain inhaled substances.  He indicated that asthma has no cure and that even when a person feels fine, the disease still exists and can flare up at any time.  The doctor indicated that studies have demonstrated an increased risk of development asthma with oil fire smoke in Persian Gulf veterans.  He stated his believe that the Veteran's asthma was more likely than not related to his time in the Persian Gulf, especially in light of the Veteran's contention that he did not have respiratory disorders prior to such service.

The Board finds this evidence is both new and material as it provides a medical link between the Veteran's period of service and his current diagnosis of asthma.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim and the claim is reopened.

c)  Sleep Apnea

In March 1995, the Veteran underwent a Gulf War Examination.  Mild obstructive sleep apnea was identified.  In December 1995, it was noted the Veteran had recently diagnosed obstructive sleep apnea which was causing chronic fatigue.  In February 1997, the claim was found to not be well-grounded because there was no evidence of sleep complaints or a diagnosis of sleep apnea in service.  In March 2001, the Veteran sought to reopen his claim.  This was denied by the RO in July 2002 for failure to provide new and material evidence.

In a May 2014 letter, Dr. M.M. recognized the diagnosis of sleep apnea at the Veteran's Gulf War registry examination and that he has used a CPAP machine since that time.  Dr. M.M. stated his belief that, "based on science", it is more likely than not that the Veteran's sleep apnea and his service-connected PTSD are related conditions.  He cited to several articles to support such conclusion, although no rationale regarding the etiology in the Veteran's particular case was provided.

The Board finds this evidence is both new and material as it raises a reasonable possibility of substantiating the claim for service connection for sleep apnea by providing a possible medical link between the Veteran's diagnosed sleep apnea and a service-connected disability. Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim and the claim is reopened.

d) Gastrointestinal Disorder

Service connection for gastritis was originally denied in June 1994 because chronic gastritis was not noted on examination and it appeared the Veteran got gas when he drank milk or ate certain foods but that he did not have a chronic impairment. The claim was denied again in August 1997 based on a finding that the material in the file did not establish that the Veteran acquired chronic gastritis in service.  The Veteran did not appeal and the decision became final in August 1998.

In June 2008, the Veteran filed a statement seeking to reopen a claim for service connection for gastrointestinal problems.  

In July 2013, the Veteran underwent a colonoscopy.  Ten polyps were identified along with diverticulosis and small non-bleeding internal hemorrhoids.  The Veteran has been service-connected for hemorrhoids since July 1997.

In a May 2014 letter, Dr. M.M. indicated that the Veteran suffered from abdominal pain or discomfort and changes in his bowel habits.  The doctor suggested such symptoms may be due to an undiagnosed illness.  There is no evidence in recent medical records of a diagnosis of a gastrointestinal disability other than hemorrhoids.  The claim for service connection for a qualifying chronic disability or undiagnosed illness to include as due to exposure to environmental hazards while serving in the Gulf War, is reopened.  The Board finds that new and material evidence has not been received sufficient to reopen the claim for service connection for a gastrointestinal disorder, to include gastritis, because there is no evidence of a current gastrointestinal diagnosis other than hemorrhoids for which the Veteran is already service connected.  Because new and material evidence has not been received, the claim for service connection is not reopened and service connection for a gastrointestinal disorder, to include gastritis, remains denied.

e) Dental Condition

Service connection for a dental condition was originally denied in June 1994 because it was found that gingivitis and peridental disease were not caused by dental trauma in service.  The claim was reconsidered in February 1997, but, the RO found that no new and material evidence had been presented to reopen the claim.  In July 2002, the RO again found that new and material evidence had not been provided to reopen the claim and explained that service connection could not be granted for the Veteran's gums or oral hygiene since they were not considered disabling conditions.

In a May 2014 letter, Dr. M.M. noted the treatment in 1992 for gingivitis/periodontal disease and that the Veteran's gums were deteriorating and he needed skin grants on the low gums.  The doctor stated it was more likely than not that the Veteran's gum disease manifested during active service in the Southwest Asia theater of operations.  

Although this evidence is new, in that it was not considered at the time of the June 1994 rating decision, it is not material.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2014).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis (e.g., an infection of the bone), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2014).

There is no evidence the Veteran has a dental disability for which service connection for compensation purposes can be granted.  As such, there is no new and material evidence of record that has a reasonable possibility of substantiating the claim and, therefore, the claim to reopen must be denied.

f) Back Disability

The Veteran originally alleged that he fell off a radar installation when he was stationed in Germany in 1977.  See November 2013 VA Examination Report.  He reported that afterward he had experienced sharp pains in his back approximately monthly.  See November 1993 examination report.  A November 1993 X-ray showed a normal spine for age.  

The RO denied the claim in June 1994 based on a lack of diagnosis on examination.  The Veteran did not appeal and the decision became final in June 1995.  

A May 2008 MRI was performed because of low back pain.  The vertebrae were normal in height.  Slight scoliosis was noted with disc space narrowing.  Central disc protrusion at L5-S1 and large disc extrusion extending superiorly on the left with moderate mass effect on the left side of the thecal sac was noted.  In addition, degenerative disc disease L2 -L3 and L4-L5 was noted and right lateral disc protrusion at L2-L3.

In October 2008, the Veteran submitted a statement indicating a back injury possibly occurred while in the Army.  

SSA records dated in September 2012 indicate a herniated disc, lumbar radiculopathy and lumbar disc degeneration.  The Veteran described an injury at work in 2008 when he was plugging in a drill and when he got up he noticed pain in his back running down his left leg.  He did not indicate a long history of back pain or disability.  On x-ray mild scoliosis convex to the left through the lumbar region was noted.  Degenerative disc disease especially at L4-5 but to a lesser extent also at L2-3 and L5-S1 was the impression.

Although the evidence is new, it is not material as it does not suggest a link between the Veteran's current diagnoses in his spine and his military service. The Veteran does not have a chronic disability, such as arthritis, and there is no indication of continuing back concerns or treatment from service to the present time.  Because new and material evidence has not been received that has a reasonable possibility of substantiating the claim, the claim to reopen must be denied.

g) Skin Condition

The Veteran underwent a VA examination in November 1993.  It was noted he had onset of a groin rash in 1985.  Service treatment records document skin rash as early as 1983.  It was noted he did not have a rash at the time of the 1993 examination.

The claim was originally denied in June 1994 because chronic pubic tinea was not found on examination.  It was noted the Veteran had urticaria and hives; the RO determined these were a series of acute episodes reactive to allergens and not a chronic impairment.  

In June 2008, the Veteran filed a statement seeking to reopen his claim for a skin rash condition.  He indicated treatment for skin rashes, although this was in the context of a claim to reopen for service connection for a qualifying chronic disease or undiagnosed illness    Evidence received since the June 1994 rating decision became final includes VA treatment records.  A VA treatment record dated in November 2012 indicated the Veteran had a paplar rash over the trunk and neck that had been present for 3 weeks.  It was noted to be eczema.  Records more recent than November 2012 do not show treatment for a rash.  

There is evidence that the Veteran had a skin rash in service and may have had recurring skin rashes since service; the November 2012 VA treatment record supports this contention.  On account of new and material evidence having been received, the claim for service connection for skin rashes is reopened.   

III.  Service Connection for Asthma

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Here, the evidence establishes service in the Persian Gulf and a diagnosis of asthma within 2 years of separation from 20 years of military service for which the Veteran has sought continuing treatment.  As mentioned, in his May 2014 letter, a Dr. M.M. reviewed the claims file and opined that the Veteran's asthma was more likely than not related to his time in the Persian Gulf, especially in light of the Veteran's contention that he did not have respiratory disorders prior to such service.

The Veteran's service treatment records do not show a diagnosis of asthma.  In March 1995, less than 2 years after separation from service, possible asthma was identified.  The Veteran indicated a three year history of intermittent wheezing and dyspnea.  It was noted that in April 1994, within one year of separation from service, he was referred to a Pulmonary Clinic and given a clinical diagnosis of reactive airways disease versus asthma and was started on Albuterol with marked symptomatic improvement.  The Veteran noted that he was frequently exposed to fumes while serving in the Persian Gulf, most notably oil fire smoke and many chemicals.

Based on the opinion provided by Dr. M.M. regarding the nature of asthma as a disease and evidence of a diagnosis of asthma within two years after separation from a 20 year period of service that included service in the Persian Gulf, the Board finds that overall the evidence supports the grant of service connection.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for asthma is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a qualifying chronic disability or undiagnosed illness manifested by headaches, joint pain, arthralgia, memory loss and mood disorder, to include as due to exposure to environmental hazards while serving in the Gulf War, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened, and service connection for asthma is granted.

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; the appeal is granted to this extent only.

New and material evidence has not been received; the June 1994 rating decision is final; and the claim for entitlement to service connection for a gastrointestinal disorder, to include gastritis, is not reopened, and service connection remains denied.

New and material evidence has not been received; the June 1994 rating decision is final, and the claim for entitlement to service connection for a dental condition, to include gingivitis and periodontal disease, is not reopened, and service connection remains denied.

New and material evidence has not been received; the June 1994 rating decision is final, and the claim for entitlement to service connection for a back disability is not reopened, and service connection remains denied.

New and material evidence having been received, the claim of entitlement to service connection for skin rashes is reopened; the appeal is granted to this extent only.


REMAND

Reasons for Remand: To provide the Veteran a proper notice letter, to obtain any outstanding treatment records and to schedule the Veteran for VA examinations.

a) Qualifying Chronic Disability/Undiagnosed Illness 

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i) (2014). See also 76 Fed. Reg. 81834 (Dec. 29, 2011). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) ; 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g) ; 38 C.F.R. § 3.317(b) .

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998). 

The Veteran's retirement examination in June 1993 indicated indigestion by history and stomach, liver or intestinal trouble.  

In a May 2014 letter, a Dr. M.M. noted that the Veteran served in the Persian Gulf from 1990 to 1991.  He voiced his opinion that it "is more likely than not that the Veterans chronic fatigue, lumbosacral strain, gastritis/IBD and fibromyalgia are service connected to his time in service as the presumptive for Gulf War Illness."  The doctor explained that the Veteran suffered from tiredness and exhaustion that does not improve with rest.  The Veteran complained of pain all over and suffered from stiffness in the morning and if he stays sedentary for a long time.  In addition, the doctor indicated the Veteran indicated that he experienced sensations of tingling, tickling, prickling, pricking or burning all over his skin; his joints were constantly swollen and stiff and he has headaches at least 3 times per month.  In addition, it was noted the Veteran had abdominal pain or discomfort and changes in his bowel habits.

On remand, the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of any qualifying chronic disability or undiagnosed illness manifested by pain radiating to the buttocks and legs and pain in the neck and across the shoulders, sensation of tingling, tickling and burning over the skin, joints that are stiff and abdominal pain.  

b) Sleep Apnea

Mild obstructive sleep apnea appears in the record as early as March 1995, less than 2 years after the Veteran's 20 year period of service.  In addition, the evidence reflects that the Veteran's sleep apnea, if it did not have onset in service, may be secondary to his service-connected PTSD.  See May 2014 Statement of Dr. M.M.

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran has not yet been afforded a VA examination to assess the etiology of his sleep apnea and to determine whether it is at least as likely as not related to service, to include as secondary to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary.

On remand, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.  

c) Skin Rashes

There is evidence that the Veteran had a skin rash in service and may have had recurring skin rashes since service.  See November 2012 Treatment Record (showing treatment for a rash over a period of 3 weeks).

To afford the Veteran every opportunity, on remand, the RO should provide the Veteran the opportunity to provide medical evidence of recurrent skin rashes since service to determine whether the Veteran may have a diagnosable disability manifested by recurrent skin rashes and whether such disability is related to the Veteran's military service.  

After records have been obtained to the extent available, the Veteran should be provided a VA examination to determine the current nature and etiology of any skin rash currently present or if a skin rash is not currently present, whether the evidence suggests the Veteran has had a chronic, recurrent skin condition since service.
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.

2.  Associate all outstanding VA treatment records with the claims file 

3.  Request the Veteran provide an authorization for release of non-VA private treatment records related to the issues on appeal that are not already associated with the claims file.  Assist him in obtaining any records he identifies.  

The Veteran is encouraged to provide authorization to seek records supporting his contention that he has been treated for recurrent skin rashes since service or to provide such records himself.

4.  After records are obtained to the extent available, schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by pain radiating to the buttocks and legs and pain in the neck and across the shoulders, sensation of tingling, tickling and burning over the skin, joints that are stiff and abdominal pain.  See May 2014 Statement of Dr. M.M.

The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's symptoms, including, but not limited to, pain in the back and neck, burning of the skin, stiff joints and/or abdominal discomfort constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(b) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's symptoms, including, but not limited to, pain in the back and neck, burning of the skin, stiff joints and/or abdominal discomfort constitute a functional diagnosable disorder or disorders.

(c) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate VA specialist to determine the current nature and likely etiology of the Veteran's sleep apnea.

The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

Following a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that sleep apnea, or any other currently diagnosed sleep disorder, had its onset or was incurred in service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include sleep apnea, was caused by any of his service-connected disabilities or was aggravated by any of his service-connected conditions, to specifically include PTSD.

An opinion as to both causation and aggravation must be rendered.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After records are obtained to the extent available, schedule the Veteran for a VA skin examination for an opinion as to the nature and etiology of any rashes on the Veteran's skin.  

After review of the claims folder and all the medical and lay evidence therein, the examiner should diagnose any skin conditions present and note any scars on the skin, to include their size.
Thereafter, provide an opinion as to whether it is at least as likely that the Veteran's current skin rashes or other (potentially recurrent) skin condition is the result of a disease or injury incurred during his military service.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


